Citation Nr: 0706246	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin disability, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to an initial compensable evaluation for left 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current skin disability.

2.  The competent clinical evidence of record establishes the 
occurrence of an in-service stressor, but does not 
demonstrate that the veteran has a current PTSD disability.

3. The competent clinical evidence of record does not 
demonstrate that the veteran has current right ear hearing 
loss disability for VA purposes.

4.  The competent clinical evidence of record demonstrates 
that the veteran has demonstrated Level I hearing in the left 
ear.


CONCLUSION OF LAW

1.  A skin disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).

4.  The criteria for an initial compensable evaluation for 
left ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of July 2003 and July 
2004 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence and 
requested that he submit any evidence in his possession 
pertaining to the claims.  The Board observes that the 
aforementioned letters did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to his claim for an increased initial rating, 
because the September 2003 rating decision granted the 
veteran's claim of entitlement to service connection for left 
ear hearing loss, such claim is now substantiated.  As such, 
his filing of a notice of disagreement as to the September 
2003 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The July 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for hearing 
loss, and included a description of the rating formulas under 
those diagnostic codes.  The appellant was thus informed of 
what was necessary to achieve a higher evaluation for the 
service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.
Legal Criteria and Analysis

1.  Service Connection 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).
Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

A.  Skin Disability

The veteran asserts that service connection is warranted for 
a skin disability, to include as secondary to Agent Orange 
exposure.  At the outset, the Board acknowledges that the 
record reflects that the veteran served in Vietnam during the 
Vietnam Era.  As such, it is presumed that he was exposed to 
Agent Orange in service.  The list of diseases that VA has 
associated with Agent Orange exposure includes several 
disabilities pertaining to the skin, including porphyria 
cutanea tarda and chloracne and other acneform consistent 
with chloracne.  However, the record does not demonstrate 
that while in service, the veteran ever complained of, or 
sought treatment for a skin disability.  Indeed, on his 
December 1971 separation report of medical examination, the 
examiner indicated that the veteran's skin was normal.  
Moreover, the record is devoid of evidence that the veteran 
has complained of, or sought treatment for any current skin 
disability.  In fact, a July 2003 VA examination report 
reflects that the veteran's skin was dry and pink and its 
turgor was normal. 

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed skin disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current skin 
disability that is related to service, the negative evidence 
of record is of greater probative value than his statements 
in support of his claim.  Therefore, as the competent 
evidence of record fails to establish that the veteran has a 
current skin disability that is related to his active 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a skin disability.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2006), but does not find that the evidence is of 
such approximate balance as to warrant its application.


B.  PTSD

The veteran asserts that service connection is warranted for 
PTSD.  His reported stressors include being exposed to mortar 
rounds and witnessing some of his company members get killed 
by friendly fire.

In order to establish a claim of entitlement to service 
connection for PTSD, it is necessary to show that an in-
service stressor occurred.  With respect to whether the 
veteran engaged in combat with the enemy, his DD Form 214 
demonstrates that the he received the Combat Infantryman 
Badge, the Vietnam Gallantry Cross with Palm, and the Bronze 
Star medal.  Therefore, the Board finds that the veteran was 
exposed to combat while in service. 

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  However, the record does not 
demonstrate that the veteran has a current PTSD diagnosis.  
Although, the record reflects that the veteran has sought 
psychiatric treatment on numerous occasions, his symptomology 
has been attributed to depression or depressive disorder.  
Moreover, in a July 2003 VA PTSD initial evaluation 
examination report, the examiner wrote that "the veteran 
reports stressors that do meet DSM-IV PTSD criteria.  
However, he did not report psychiatric symptoms that meet 
DSM-IV PTSD criteria...Overall, [the veteran] is not seen as 
suffering from PTSD."

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed PTSD disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has a 
current PTSD disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current PTSD disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.

C.  Right Ear Hearing Loss

The veteran also asserts that service connection is warranted 
for right ear hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  In terms of 
an in-service injury or disease, the veteran's service 
medical records do not refer to a complaint or finding of 
right hearing loss while in service.  The record reflects 
that the veteran underwent audiometric testing on his June 
1970 pre-induction examination as well as on his December 
1971 separation examination.  However, none of the results 
from these evaluations (which reflected pure tone thresholds 
that ranged from -5 to 10 decibels) demonstrate right hearing 
loss, as defined by Hensley v. Brown, 5 Vet. App. 155 (1993), 
hearing loss "disability" for VA compensation purposes, per 
38 C.F.R. § 3.385, or a change in hearing ability that has 
been noted to be clinically significant.

The Board notes that, although hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise during 
combat.  As previously noted, the veteran's DD Form 214 
reflects that he engaged in combat with the enemy.  As such, 
the Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise in service.  

However, the record does not reflect that the veteran has 
current right hearing loss "disability" for VA purposes.  
In this regard, on VA audiological evaluation in July 2003, 
the reported pure tone thresholds, in decibels, were as 
follows:  



HERTZ


500
1000
2000
3000
4000
10
15
20
10
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The Board observes that such reported auditory thresholds 
reflect impaired hearing.  Normal hearing is from 0 to 20 
decibels, and higher levels indicate some degree of hearing 
loss.  See, Hensley v. Brown, Vet. App. 157 (1993).  
Nevertheless, the Board finds that such impaired hearing does 
not rise to the level of hearing loss "disability" for VA 
purposes.  As stated above, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Thus, in the absence any evidence to the contrary, the Board 
concludes that the competent evidence of record fails to 
demonstrate that the veteran has current right ear hearing 
loss disability for VA purposes.  Although the veteran 
asserts that he has current right ear hearing loss disability 
that is etiologically related to service, he, as a layperson, 
is not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran was exposed to noise in service, the 
competent evidence of record fails to establish the presence 
of current right ear hearing loss disability for VA purposes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss disability.

2.  Increased Evaluation -Left Ear Hearing Loss Disability

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

As the veteran takes issue with the initial rating assigned 
when service connection was granted for left ear hearing loss 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

38 C.F.R. § 4.85 (f) (2006) provides that if the impaired 
hearing is service-connected for only one hear, in order to 
determine the percentage evaluation from Table VII, the non-
service connected ear will be assigned a Roman Numeral 
designation of I.  However 38 U.S.C.A. § 1160 provides that 
where a veteran has suffered deafness compensable to a degree 
of 10 percent or more in one ear as a result of service 
connected disability and deafness in the other ear as the 
result of non-service connected disability not the result of 
the veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

In addition, 38 C.F.R. § 4.86 (2006) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the record reflects that the veteran underwent 
VA audiometric examination in July 2003.  The reported pure 
tone thresholds, in decibels, were as follows:






HERTZ


500
1000
2000
3000
4000

15
10
10
55

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear. 

The Board finds that these findings fail to demonstrate that 
a compensable evaluation is warranted for the veteran's 
service-connected left hearing loss disability.  In this 
regard, under the criteria set forth in the 38 C.F.R. § 4.85 
of Rating Schedule, the results of this audiometric 
evaluation reveals that the veteran has Level I hearing in 
the left ear.  Because the right ear is not service-
connected, it is assigned a Roman Numeral I.  In applying 
these findings to Table VII of the Rating Schedule, the Board 
finds that a noncompensable evaluation (0 percent) is 
warranted. 

Consideration has been given to an increased evaluation under 
the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2006).  As 
stated above, an exceptional pattern of hearing impairment 
exists when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  However,  because the puretone thresholds as 
found on the July 2003 VA examination do not meet the above 
reference requirements, the Board concludes that such 
findings do not represent an exceptional pattern of hearing 
impairment as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) and/or (b) (2006).

Accordingly, the Board concludes that the weight of the 
evidence is against the veteran's claim for a compensable 
initial evaluation for left ear hearing loss disability, and 
the claim must be denied.


Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to service connection for a skin disability, to 
include as due to Agent Orange exposure is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to an initial compensable evaluation for service-
connected left ear hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


